Title: From Benjamin Franklin to Madame Brillon: Letter and Printed Bagatelle (“The Whistle”), 10 November 1779
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


For once, one of Franklin’s bagatelles has left a trail of dated evidence long enough for us to follow it from first draft to the printing press. The piece, which has come to be known as “The Whistle,” was originally penned as an answer to the twice-weekly letters Madame Brillon wrote from her country residence for the days they would normally have seen one another. Franklin drafted it in English and translated it into French himself, noting that it was a “grande Exercise” (deliberately mistaking the gender) submitted for her corrections. His fair copy, in French, is document (I); her reply, praising his delightful anglicisms, is below, November 16.
Thereafter, Franklin became fond of telling the story of the whistle to his friends at Auteuil. The following spring he decided to print it as a dual-language bagatelle, with the English and French on facing pages (document II). Since Madame Brillon had not corrected the exercise, Franklin turned for help to Pierre-Georges Cabanis, the young medical student who was serving as secretary to Madame Helvétius. He gave Cabanis his draft, written in a double-column, bi-lingual format. On the right side, his English version is filled with interlineations and deletions, evidence of a labored composition. On the left side, his awkward French translation (which corresponds precisely to the fair copy, document I) is still visible beneath the numerous corrections in Cabanis’ hand.
Franklin must have set the type, incorporating the French corrections, at the beginning of April, 1780; he then submitted the proofs to Cabanis for review. The young man returned them on April 6, advising Franklin to proceed with printing. Despite this scrutiny, two typographical errors in the French version managed to slip by both pairs of eyes.
Franklin printed “The Whistle” in the petit romain that he would sell to New York printer Francis Childs in the spring of 1786. After the sale, when Childs complained that certain sorts were wanting, including lower case italic j’s and c’s, Franklin insisted that he had used the font in France and therefore knew that sufficient quantities had been cast. It was true, he wrote, that the font had been cast on English proportions, but even so, there were a sufficient quantity of j’s for printing in French (which uses a far greater number of them). To illustrate the point he sent Childs an imprint of “The Whistle,” marking the forty-one italic j’s in the French version. Childs found this printed evidence irrelevant, but was so taken with the piece that he published it in his newspaper, The New York Daily Advertiser. “Familiar Letter to a Friend, Written at Passy, in November, 1779,” appeared in the issue of May 10, 1786, and to our knowledge was the first public appearance of “The Whistle.”
 
I.
à Passy, ce 10 Nov. 1779
Je reçus les deux Lettres de ma chere Amie, l’une pour Mercredi, l’autre pour Samedi. C’est aujourd’hui encore un autre Mercredi. Je ne merite pas d’avoir une pour ce jour, parceque je n’ai pas fait reponse aux precedentes. Mais, indolent comme je suis, et averse à ecrire, la Crainte de n’avoir plus de vos charmantes Epitres, si je ne contribue pas ma part pour soutenir la Correspondence, me force de prendre ma plume. Et comme Mr. b. ma mandé si obligeamment qu’il part demain matin pour vous voir, moi, au lieu de passer ce mercredi au soir, comme j’ai fait si longtems de ses predecesseurs du même nom, en vôtre douce Société, je me mis à mon ecritoire, pour le passer en pensant de vous, en écrivant à vous, et en lisant et relisant ce que vous m’avez si delicieusement écrite.
Je suis charmé de votre Description du Paradis, et de vôtre Plan pour y vivre. J’approve fortement la Conclusion que vous faites, qu’en “en attendant il faut tirer de ce bas monde tout le bien qu’on peut en tirer.” A mon avis, c’est trés possible pour nous d’en tirer beaucoup plus de bien que nous n’en tirions et d’en souffrir moins de mal, si nous voulussions seulement prendre garde de ne pas donner trop pour nos Sifflets. Car il me semble que la plupart des Malheureux qu’on trouve dans le monde, sont devenue tels par leur negligence de cette precaution.
Vous demandez ce que je veux dire?— Vous aimez les Contes, et vous m’excuserez si je vous en donne une qui regarde moi-même. Quand j’etois enfant de 5 ou 6 ans, mes amis, un jour de Féte, remplirent ma petite Poche de Sous. J’allai tout de suite à une Boutique ou on vendoit des Babioles, mais étant charmé du Son d’un Sifflet, que je rencontrois en chemin dans le mains d’un autre petit garçon, je volontiers lui offris et donnai pour cela tout mon argent. Revenu chez moi, sifflant par toute la Maison, fort content de mon Achât, mais fatiguant les oreilles de toute la Famille, mes freres, mes Soeurs, mes Cousines, entendant que j’avoir donné tant pour ce mauvais Bruit, me dirent que c’étoit dix fois plus que la valeur; alors ils me faisoient penser du nombre des bonnes choses, que je pouvois acheter avec le reste de ma Monnoie, si j’avois été plus prudent; et ils me ridiculisoient tant de ma Folie, que je pleurois de Vexation; et la Reflexion me donnoit plus de Chagrin, que le Sifflet pouvoit me donner du Plaisir.
Ce, cependant, étoit dans la suite, de quelque utilité pour moi, l’Impression restant sur mon Ame, tant que quand j’étois tenté d’acheter quelque chose qui me n’étoit pas necessaire, je disois à moi-même, Ne donnons pas trop pour le Sifflet. Et J’epargnois mon Argent.
Quand j’ai vû quelqu’un qui, ambitieux du Faveur de la Cour, sacrifioit son tems en les Assiduités aux Levées; son Repos, sa Liberté, sa Vertu, et peut-être ses vrais Amis, pour obtenir quelque petite Distinction, J’ai dis à moi-même, Cet homme donne trop pour son Sifflet. Quand j’ai vû un autre, entété de se rendre populaire, et pour cela s’occupant toujours de Contestations publiques, negligeant ses Affaires particulieres, et les ruinant par cette Negligence, Il paye, ai-je dis, trop pour son Sifflet. Si j’ai connu un Avare, qui renonçoit à toute maniere de vivre commodement, à toute le Plaisir de faire le bien aux autres, à toute l’Estime de ses Compatriotes, et à tous les joyes de l’Amitié, pour avoir un monceau de Metal jaune, Pauvre homme, je disois, vous donnez trop pour vôtre Sifflet. Quand j’ai rencontré un homme de Plaisir, sacrifiant toute louable Perfectionnement de son Ame, et toute Amelioration de son Etat, aux Gratifications du Sense purement corporelles, et détruisant sa Santé dans leur poursuite, Homme trompé, ai-je dis, vous vous procurez des Peines au lieu des Plaisirs; vous payes trop pour vôtre Sifflet. Si je vois un autre entété de beaux Habiliments, belles Maisons, belles Fournitures, beaux Equipages, toutes audessus de sa Fortune, et pour avoir desquelles il fait des Dettes, et finit sa Carriére dans un Prison; Helas, dis-je, Il a payé trop pour son Sifflet. Quand j’ai vû une trés belle fille, d’une naturel bonne et douce, épousé à un homme feroce et brutal, qui la maltraite continuellement, C’est grande Pitié, ai-je dis, qu’elle a payé tant pour un Sifflet. Enfin, j’ai conçeu, que la plus grande Partie des Malheurs de l’Espéce humaine se derivent des Estimations fausses qu’on fait de la Valeur des choses, au moyen de quoi on est persuadé de donner trop pour les Sifflets!
Neantmoins je sens que je dois avoir de la Charité pour ces Gens malheureux, quand je considere, qu’avec toute cette Sagesse dont je me vante, il-y-a certaines Choses dans “ce bas monde,” si tentantes; par exemple les Pommes du Roy Jean, lesquelles heureusement ne sont pas à acheter, car s’ils etoient mises à l’enchere, je peux être très facilement mené à me ruiner par l’Achât, et trouver que j’avois encore une fois donné trop pour le Sifflet.
Adieu, ma trés chere Amie, et me croiez toujours le vôtre bien sincèrement, et avec une Affection indiminuable.

P.S. J’ai perdu vos voisines et les miennes; & quand je pense de vous je chante J’ai perdu mon Euridice, rien etc. Voilà une grande Exercice pour vos Corrections.

 
II.

Passy, November 10 1779.
I Received my dear Friend’s two Letters, one for Wednesday & one for Saturday. This is again Wednesday. I do not deserve one for to day, because I have not answered the former. But indolent as I am, and averse to Writing, the Fear of having no more of your pleasing Epistles, if I do not contribute to the Correspondance, obliges me to take up my Pen: And as M. B. has kindly sent me Word, that he sets out to-morrow to see you; instead of spending this Wednesday Evening as I have long done its Name-sakes, in your delightful Company, I sit down to spend it in thinking of you, in writing to you, & in reading over & over again your Letters.
I am charm’d with your Description of Paradise, & with your Plan of living there. And I approve much of your Conclusion, that in the mean time we should draw all the Good we can from this World. In my Opinion we might all draw more Good, from it than we do, & suffer less Evil, if we would but take care not to give too much for our Whistles. For to me it seems that most of the unhappy People we meet with, are become so by Neglect of that Caution.
You ask what I mean? —You love Stories, and will excuse my telling you one of my self. When I was a Child of seven Years old, my Friends on a Holiday fill’d my little Pocket with Halfpence. I went directly to a Shop where they sold Toys for Children; and being charm’d with the Sound of a Whistle that I met by the way, in the hands of another Boy, I voluntarily offer’d and gave all my Money for it. When I came home, whistling all over the House, much pleas’d with my Whistle, but disturbing all the Family, my Brothers, Sisters & Cousins, understanding the Bargain I had made, told me I had given four times as much for it as it was worth, put me in mind what good Things I might have bought with the rest of the Money, & laught at me so much for my Folly that I cry’d with Vexation; and the Reflection gave me more Chagrin than the Whistle gave me Pleasure.
This however was afterwards of use to me, the Impression continuing on my Mind; so that often when I was tempted to buy some unnecessary thing, I said to my self, Do not give too much for the Whistle; and I sav’d my Money.
As I grew up, came into the World, and observed the Actions of Men, I thought I met many who gave too much for the Whistle. —When I saw one ambitious of Court Favour, sacrificing his Time in Attendance at Levees, his Repose, his Liberty, his Virtue and perhaps his Friend, to obtain it; I have said to my self, This Man gives too much for his Whistle. —When I saw another fond of Popularity, constantly employing himself in political Bustles, neglecting his own Affairs, and ruining them by that Neglect, He pays, says I, too much for his Whistle. —If I knew a Miser, who gave up every kind of comfortable Living, all the Pleasure of doing Good to others, all the Esteem of his Fellow Citizens, & the Joys of benevolent Friendship, for the sake of Accumulating Wealth, Poor Man, says I, you pay too much for your Whistle. —When I met with a Man of Pleasure, sacrificing every laudable Improvement of his Mind or of his Fortune, to mere corporeal Satisfactions, & ruining his Health in their Pursuit, Mistaken Man, says I, you are providing Pain for your self instead of Pleasure, you pay too much for your Whistle. —If I see one fond of Appearance, of fine Cloaths, fine Houses, fine Furniture, fine Equipages, all above his Fortune, for which he contracts Debts, and ends his Career in a Prison; Alas, says I, he has paid too much for his Whistle. —When I saw a beautiful sweet-temper’d Girl, marry’d to an ill-natured Brute of a Husband; What a Pity, says I, that she should pay so much for a Whistle! —In short, I conceiv’d that great Part of the Miseries of Mankind, were brought upon them by the false Estimates they had made of the Value of Things, and by their giving too much for the Whistle.
Yet I ought to have Charity for these unhappy People, when I consider that with all this Wisdom of which I am boasting, there are certain things in the World so tempting; for Example the Apples of King John, which happily are not to be bought, for if they were put to sale by Auction, I might very easily be led to ruin my self in the Purchase, and find that I had once more given too much for the Whistle.
Adieu, my dearest Friend, and believe me ever yours very sincerely and with unalterable Affection.


A Passy, le 10 Novembre 1779.
J’ AI reçu les deux Lettres de ma chere Amie, l’une pour Mercredi, l’autre pour le Sammedi. C’est aujourd’hui encore Mercredi. Je ne mérite pas d’en avoir encore, parce que je n’ai pas fait Réponse aux précédentes. Mais, tout indolent que je suis, & quelque Aversion que j’aie d’écrire, la Crainte de n’avoir plus de vos charmantes Epitres, si je ne contribue aussi ma part pour soutenir la Correspondance, me force de prendre la Plume. Et comme M. B. m’a mandé si obligeamment qu’il part demain matin pour vous voir, moi, au lieu de passer ce Mercredi au soir, comme je l’ai fait si long-temps de ses Prédécesseurs du même Nom, en votre douce Société, je me suis mis à mon Ecritoire, pour le passer à penser à vous, à vous écrire, & à lire & relire ce que vous m’avez si délicieusement écrit.
Je suis charmé de votre Description du Paradis, & de vos Plans pour y vivre. J’approuve aussi très-fortement la Conclusion que vous faites, qu’en attendant il faut tirer de ce bas monde tout le Bien qu’on en peut tirer. A mon Avis il est trèspossible pour nous d’en tirer beaucoup plus de Bien, que nous n’en tirons, & d’en souffrir moins de mal, si nous voulions seulement prendre garde de ne donner pas trop pour nos Sifflets. Car il me semble que la plupart des Malheureux qu’on trouve dans le Monde, sont devenus tels par leur Négligence de cette Précaution.
Vous demandez ce que je veux dire? —Vous aimez les Histoires, & vous m’excuserez si je vous en donne qui regarde moi-même. Quand j’étois un Enfant de cinq ou six ans, mes Amis, un Jour de Fête, remplirent ma petite Poche de Sols. J’allai tout de suite à une Boutique où on vendoit des Babioles; mais étant charmé du Son d’un Sifflet, que je rencontrai en Chemin dans les mains d’un autre petit Garçon, je lui offris & donnai volontiers pour cela tout mon Argent. Revenu chez moi, sifflant par toute la Maison, fort content de mon Achat, mais fatiguant les Oreilles de toute la Famille, mes Freres, mes Soeurs, mes Cousines, entendant que j’avois tant donné pour ce mauvais Bruit, me dirent que c’étoit dix fois plus que la Valeur; alors ils me firent penser au Nombre de bonnes Choses, que je pouvois acheter avec le Reste de ma Monnoie, si j’avois été plus prudent; & ils me ridiculiserent tant de ma Follie, que je pleurois de cette Vexation; & la Réflexion me donnoit plus de Chagrin, que le Sifflet de Plaisir.
Cet Accident fut cependant dans la Suite, de quelque Utilité pour moi, l’Impression restant sur mon Ame; de sorte que, tant lorsque j’étois tenté d’acheter quelque chose qui ne m’étoit pas nécessaire, je disois en moi-même, Ne donnons pas trop pour le Sifflet: & j’épargnois mon Argent.
Devenant grand Garçon, entrant dans le Monde & observant les Actions des Hommes, je vis que je rencontrois Nombre de Gens qui donnoient trop pour le Sifflet.
Quand j’ai vu quelqu’un, qui, ambitieux de la Faveur de la Cour, consumoit son Temps en les Assiduités aux Levers; son Repos, sa Liberté, sa Vertu, & peut-être ses vrais Amis, pour obtenir quelque petite Distinction; j’ai dis en moi-même, Cet homme donne trop pour son Sifflet. —Quand j’en ai vu une autre, avide de se rendre populaire, & pour cela s’occupant toujours de Contestations publiques, négligeant ses Affaires particulieres, & les ruinant par cette Négligence; Il paye trop, ai-je dit, pour son Sifflet. —Si j’ai connu un Avare, qui renonçoit à toute Maniere de vivre commodement, à tout le Plaisir de faire le bien aux autres, à toute l’Estime de ses Compatriotes, & à tous les Charmes de l’Amitié, pour avoir un Morçeau de Métal jaune: Pauvre homme, disois-je; vous donnez trop pour votre Sifflet. —Quand j’ai rencontré un Homme de Plaisir, sacrifiant tout louable Perfectionnement de son Ame, & toute Amélioration de son Etat, aux Voluptés du Sens purement corporel, & détruisant sa Santé dans leur Poursuite, Homme trompé, ai-je dit, vous vous procurez des Peines au lieu des Plaisirs; vous payez trop pour votre Sifflet. —Si j’en ai vu un autre, entété de beaux Habillemens, belles Maisons, beaux Meubles, beaux Equipages, toutes au-dessus de sa Fortune, qu’il ne se procuroit qu’en faisant des Dettes, & en allant finir sa Carriere dans une Prison; Hélas! aije dit, il a payé trop pour son Sifflet. —Quand j’ai vu une trèsbelle Fille, d’un Naturel bon & doux, mariée à un Homme féroce & brutal, qui la maltraite continuellement, C’est grande Pitié, ai-je dit, qu’elle ait tant payé pour un Sifflet! —Enfin, j’ai conçu, que la plus grande Partie des Malheurs de l’Espece humaine viennent des Estimations fausses qu’on fait de la Valeur des choses, & de ce qu’on donne trop pour les Sifflets.
Néamoins je sens que je dois avoir de la Charité pour ces Gens malheureux, quand je considere qu’avec toute la Sagesse dont je me vante, il y a certaines Choses dans ce bas Monde si tentantes; par Exemple, les Pommes du Roi Jean, lesquelles heureusement ne sont pas à acheter; car si elles étoient mises à l’Enchere, je pourrois être très-facilement porté à me ruiner par leur Achat, & trouver que j’aurois encore une fois donné trop pour le Sifflet.
Adieu, ma très-chere Amie, croyez-moi toujours le vôtre, bien sincerement, & avec une Affection inaltérable.

